DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 12/02/2021 is acknowledged. Claims 11-15 are withdrawn and claims 1-10 are the claims addressed below. The objection previously set forth in the 10/18/2021 Office action is withdrawn in view of the amendments made to the claims. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 10/18/2021 Office action are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: LJUNGBLAD (US 2015/0174658) and NAUKA et al. (US 2016/0332374) constitute the closest prior of record.
as a result of the claimed determining step (see pages 2-3 of the arguments/remarks filed 12/02/2021). Applicant’s arguments were found to be persuasive. 
Consequently, given the discussion above, it is the Examiner's assessment that no reference viewed either alone or in combination teaches or reasonably suggests the claimed method of providing a control command set meeting every limitation of independent claim 1; specifically, the claimed step of determining whether, in a layer, a length of a connecting line extending between edges of one or more object cross-sections and being parallel to the layer is less than a predetermined minimum distance. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743